Title: Dolley Madison to Benjamin Henry Latrobe, 12 September 1809
From: Madison, Dolley Payne Todd
To: Latrobe, Benjamin Henry


⟨Mr. La⟩trobe
Sept: 12th. 1809.
Incredulous, indeed must be the ear that recieves, without belief the “Varnished tale”—but most happy would it be, for you, could you listen without emotion, to the variety of falsehoods, framed but to play, on your sensibility. The letter I have this moment recd. from you, gives me uneasiness; because I find my conduct, which always contradicted any opinion, or expression against you, has been insufficient to assure your judgment, that I would, at least—be consistent. In the first place my affection for Mrs. Latrobe would in itself prevent my doing injustice to her Husband—& in the next, I always knew, that I had no right to animadvert on his journeys, or conduct, as a Public officer—(& as it is one of my sources of happiness, never to desire a knowledge of other peoples business). Thirdly, I never for a moment doubted your taste or honour, in the direction of public buildings, or even in the building of our Little Carriage. The moment we examined the latter, we declared you had been deceived by the Maker.
Mrs. Sweny is a woman of many words. I have never talk’d to her, or before her, but of her work. In your absence; she would reherse to the Household terrible tales of dis-affection, from the Capitol—which I lamented for your sake. I can account for Mrs. Sweny’s mis-information to you, only by supposing her offended at my leaving her but little to do, in the house.
Not knowing how far I could incur additio⟨n⟩al ⟨expense,⟩ I therefore ordered, that she should merely repair the beds. I shall be strict in my examination of the servants, when I return, as I wish to know those, who have taken the liberty to mis-represent me. I will say little of the anonymous letters, but that you excite my surprise at suffering them to have the slightest effect on your spirits, or transactions. Allow me again, to thank you, with all my heart, for the trouble you have taken, in many instances, to oblige and accommodate me, and tho’ our enemies may strive to throw around me, ungrateful appearances I shall take a pleasure in counteracting their designs.
D. P. Madison.
